                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                           DOCKET NO. 3:18-cv-00523-MOC-DCK

 UNITED STATES OF AMERICA,                                     )
                                                               )
                         Plaintiff,                            )
                                                               )
 Vs.                                                           )       DEFAULT JUDGMENT
                                                               )
 APPROXIMATELY $22,960.00 IN FUNDS,                            )
                                                               )
                        Defendant.                             )


        THIS MATTER having come before the Court on Motion for Default Judgment (#9),

and it appearing that defendant is in default and that no claims to defendant have been provided

within the time allowed under the Supplemental Rules for Admiralty or Maritime Claims and

Asset Forfeiture Actions, and that the defendant is now forfeit to the United States of America,

as has been satisfactorily shown in the government’s Motion for Default Judgment,



        IT IS, THEREFORE, ORDERED, ADJUDGED, and DECREED that DEFAULT

JUDGMENT is ENTERED in favor of the Plaintiff UNITED STATES OF AMERICA

providing that the Plaintiff is the lawful owner or all right, title, and interest in the subject

property APPROXIMATELY $22,960.00 IN FUNDS.



        This action is otherwise DISMISSED WITH PREJUDICE.


                                        Signed: January 15, 2019
